   Case 6:21-cv-00802-GTS-ATB Document 19 Filed 08/13/21 Page 1 of 14




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

ESTATE OF BIANCA DEVINS,

                Plaintiff,
                                            6:21-CV-00802 (GTS/ATB)
         v.

ONEIDA COUNTY, ONEIDA COUNTY
DISTRICT ATTORNEY’S OFFICE,
SCOTT D. MCNAMARA,
JOHN DOES 1-20,

              Defendants.




MEMORANDUM OF LAW IN OPPOSITION TO PLAINTIFF’S MOTION,
   PURSUANT TO RULE 65 OF THE FEDERAL RULES OF CIVIL
  PROCEDURE, FOR A TEMPORARY RESTRAINING ORDER OR
               PRELIMINARY INJUNCTION




                                    David H. Walsh, Esq.
                                    Bar Roll No.: 512032
                                    Kenney Shelton Liptak Nowak LLP
                                    Attorneys for Defendants
                                    ONEIDA COUNTY,
                                    ONEIDA COUNTY DISTRICT
                                    ATTORNEY’S OFFICE,
                                    SCOTT D. MCNAMARA
                                    4615 North Street
                                    Jamesville, NY 13078
                                    Tel: (315) 492-3000
                                    E: dhwalsh@kslnlaw.com

                                   0
  Case 6:21-cv-00802-GTS-ATB Document 19 Filed 08/13/21 Page 2 of 14




                      TABLE OF CONTENTS

PRELIMINARY STATEMENT…………………………………………... 1

HOUSEKEEPING MATTERS……………………………………………. 1

OVERVIEW OF ACTION………………………………………………… 2

LEGAL STANDARDS……………………………………………………                                3

ARGUMENT………………………………………………………………. 5

   POINT I: PLAINTIFF HAS FAILED TO SHOW A SUFFICIENT
   LIKELIHOOD OF SUCCESS ON THE MERITS…………………. 5

   POINT II: PLAINTIFF HAS FAILED TO SHOW A SUFFICIENT
   LIKELIHOOD OF IRREPARABLE HARM………..……………... 6

   POINT III:THE COUNTY TAKES NO POSITION ON WHETHER
   THE BALANCE OF HARDSHIP TIPS IN PLAINTIFF’S FAVOR
   OR WHETHER IT WEIGHS ON THE PUBLIC’S INTEREST…… 8

   POINT IV: PLAINTIFF HAS OTHER AVAILABLE REMEDIES... 9

CONCLUSIONS…………………………………………….…………….. 10




                                  i
    Case 6:21-cv-00802-GTS-ATB Document 19 Filed 08/13/21 Page 3 of 14




                       TABLE OF AUTHORITIES

Cases:

A.T. by and through Tillman v. Harder, 298 F. Supp. 3d 391 (N.D.N.Y.
      2018)……………………………………………………………… 4

Cf. N.Y. v. Gilmour, 177 Misc.2d 250 (N.Y. Sup. Ct., Richmond Cnty.
      1998)……………………………………………………………… 1

Citigroup Global Markets, Inc. v. VCG Special Opportunities Master
      Fund, Ltd., 598 F.3d at 35 (2d Cir. 2010)………………………… 4

Doe v. Rensselaer Polytechnic Inst., No. 1:20-cv-01359 (BKS/CFH),
     2020 U.S. Dist. LEXIS 207946, at *13 (N.D.N.Y. Nov. 6,
     2020)……………………………………………………………… 3

Golden Krust Patties, Inc. v. Bullock, 957 F. Supp. 2d 186, (E.D.N.Y.
     2013)……………………………………………………………… 9

In re Mandel, 184 Misc.2d 897 (N.Y. Sup. Ct., Nassau Cnty.
     2000)……………………………………………………………… 1

Matter of Jones v. Town of Kent, 2015 NY Slip Op 50323(U), 46 Misc.3d
     1227(A), 13 N.Y.S.3d 850 (Putnam Cnty. Sup. Ct. Mar. 17,
     2015)……………………………………………………………… 8

Moreau v. Ellsworth, 2020, WL 2028284, at *1 (N.D.N.Y. Apr. 28,
     2020)……………………………………………………………… 4

U.S. S.E.C. v. Citigroup Glob. Markets Inc., 673 F.3d 158 (2d Cir.
      2012)……………………………………………………………… 9
Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7 (2008)………………. 4

Statutes:

18 U.S.C. § 2252A……………………………………………………… 1, 3

18 U.S.C. § 2255………………………………………………………… 3

                                     ii
   Case 6:21-cv-00802-GTS-ATB Document 19 Filed 08/13/21 Page 4 of 14




22 NYCRR § 216.1…………………………………………………..….. 10

Civil Rights Law § 50-b…………………………………………………. 8

County Law § 52………………………………………………………… 5

Federal Rules of Civil Procedure Rule 12……………………….……… 9

Federal Rules of Civil Procedure Rule 56………………………………. 9

Federal Rules of Civil Procedure Rule 65………………………………. 1, 2, 3,
                                                      10

General Municipal Law § 50-e-i-h……………………………………… 5

N.Y. Penal Law § 263.10……………………………………………….. 1

N.Y. Penal Law § 263.11………………………………………………... 1

N.Y. Penal Law § 263.13……………………………………………….. 1

Public Officers Law § 84-90……………………………………….......... 8




                                   iii
     Case 6:21-cv-00802-GTS-ATB Document 19 Filed 08/13/21 Page 5 of 14




                        PRELIMINARY STATEMENT

      Defendants, ONEIDA COUNTY (“the County”), ONEIDA COUNTY

DISTRICT ATTORNEY’S OFFICE (“the DA’s office”), and SCOTT D.

MCNAMARA (“the DA”) (collectively, “the County”), by and through their

attorneys, Kenney Shelton Liptak Nowak LLP, respectfully submit this

memorandum of law in opposition to the motion filed by plaintiff, ESTATE OF

BIANCA DEVINS (“Plaintiff”), pursuant to Federal Rules of Civil Procedure Rule

65, for a temporary restraining order (“TRO”) or preliminary injunction (“PI”).

                         HOUSEKEEPING MATTERS

      Your Honor’s text order (dkt. #6):

            Invite[d] Defendants, in their response papers, to brief the
            Court on whether they indeed believe (and, if so, why they
            believe) that the relevant New York State law (presumably
            N.Y. Penal Law 263.10 and/or 263.13) is not preempted
            by 18 U.S.C. §§ 2252A. Cf. N.Y. v. Gilmour, 177 Misc.2d
            250, 257 (N.Y. Sup. Ct., Richmond Cnty. 1998)
            (suggesting that laws such as N.Y. Penal Law 263.10 and
            263.13, to the extent they address and do not proscribe the
            "transfer" of the sexual performance of a child 17 years of
            age, have indeed been preempted by 18 U.S.C. § 2252A,
            which proscribes the interstate "mail[ing]" or "ship[ment]"
            by any means "including by computer" of pornographic
            images of a child under age 18); In re Mandel, 184
            Misc.2d 897, 900 (N.Y. Sup. Ct., Nassau Cnty. 2000) ("It
            is readily apparent that it is possible to violate the Federal
            Statute [i.e., 18 U.S.C. § 2252A] with a person less than
            age 18 years of age, without violating the New York
            statute [i.e., N.Y. Penal Law 263.11].").



                                           1
     Case 6:21-cv-00802-GTS-ATB Document 19 Filed 08/13/21 Page 6 of 14




         However, the County declines to brief the issue as it does not appear there is

an issue of preemption between the state and federal statutes. The County reserves

its right to re-address this issue should further facts or law change its view of the

issue.

                              OVERVIEW OF ACTION

   A. Relevant Procedural Background

         On July 15, 2021, Plaintiff commenced this action through the filing of a

Complaint. Dkt. #1. That same day, Plaintiff filed the instant motion for TRO and

PI. Dkt. #2. Later that same day, in a text order (dkt. #6), Your Honor:

               - denied Plaintiff's application for an Order to Show
                 Cause under Local Rule 65.1 and 7.1(e);

               - denied Plaintiff's request for the issuance of a decision
                 on its motion for a TRO without notice to Defendants
                 under Fed. R. Civ. P. 65(b)(1);

               - reserved decision on Plaintiff's motion for a TRO and
                 its motion for a PI pending the completion of expedited
                 briefing on each.

         The parties subsequently consented to a briefing schedule (Dkt. #15), with the

following current deadlines in place:

               Defendants' response to this motion 8/13/2021. Plaintiff's
               reply is due by noon on 8/20/2021. The parties shall file a
               letter with the court indicating whether they will adduce
               evidence at the hearing, or rely solely on argument by
               noon on 8/20/2021. The Motion Hearing remains
               scheduled for 8/24/2021 at 11:00 AM in Syracuse.


                                            2
     Case 6:21-cv-00802-GTS-ATB Document 19 Filed 08/13/21 Page 7 of 14




   B. Relevant Factual Background

      This civil action concerns the County’s alleged dissemination of materials

Plaintiff contends constitutes “child pornography” in violation of 18 U.S.C. §§

2252A and 2255, along with state law claims of negligence and negligent

supervision. See dkt. #1.

      Per the complaint, the County, which was in possession of the underlying

criminal file pertaining to the decedent’s murder, see generally dkt. #1, allegedly

disseminated materials to certain media outlets (A&E, 48 Hours, and perhaps to

MTV and Peacock TV), and to a person named Alissa Tallman, a/k/a, Antimone

Layne, pursuant to a Freedom of Information Law (“FOIL”) request. See dkt. #1 at

¶¶ 17, 61-62, 78.

      Plaintiff has commenced the instant litigation to redress these alleged

violations, see dkt. #1, and has further filed the instant motions to prevent any further

alleged disseminations. See dkt. #2.

                               LEGAL STANDARDS

      Rule 65 of the Federal Rules of Civil Procedure governs preliminary

injunctions and temporary restraining orders. In the Second Circuit, the standard for

issuance of a temporary restraining order is the same as the standard for a

preliminary injunction. Doe v. Rensselaer Polytechnic Inst., No. 1:20-cv-01359




                                            3
     Case 6:21-cv-00802-GTS-ATB Document 19 Filed 08/13/21 Page 8 of 14




(BKS/CFH), 2020 U.S. Dist. LEXIS 207946, at *13 (N.D.N.Y. Nov. 6, 2020)

(citations omitted).

        Preliminary injunctive relief is an extraordinary and drastic remedy - never

awarded as of right - and should not be granted unless the movant, by a clear

showing, carries the burden of persuasion. See Moreau v. Ellsworth, 2020 WL

2028284, at *1 (N.D.N.Y. Apr. 28, 2020); Winter v. Nat. Res. Def. Council, Inc.,

555 U.S. 7, 24 (2008). The standard a court must utilize in considering whether to

grant a request for injunctive relief is well settled in this Circuit. Citigroup Global

Markets, Inc. v. VCG Special Opportunities Master Fund Ltd., 598 F.3d at 35, 38

(2d Cir. 2010). As a general matter, the party seeking preliminary relief must show:

“(1) a likelihood of irreparable harm; (2) either a likelihood of success on the merits

or sufficiently serious questions as to the merits plus a balance of hardships that tips

decidedly in their favor; (3) that the balance of hardships tips in their favor regardless

of the likelihood of success; and (4) that an injunction is in the public interest.” A.T.

by & through Tillman v. Harder, 298 F. Supp. 3d 391, 412 (N.D.N.Y. 2018).




                                            4
     Case 6:21-cv-00802-GTS-ATB Document 19 Filed 08/13/21 Page 9 of 14




                                    ARGUMENT

                                       POINT I

             PLAINTIFF HAS FAILED TO SHOW A
             SUFFICIENT LIKELIHOOD OF SUCCESS ON THE
             MERITS.

      Plaintiff argued that it established a likelihood of success on the merits, raising

two reasons, each of which the County addresses herein.

      First, Plaintiff argued, despite the admitted lack of case law authorizing it to

do so, that it has standing to commence the claims on the decedent’s behalf. See dkt.

#2 at 6. However, as set forth in the County’s motion to dismiss, Plaintiff – as the

ESTATE OF BIANCA DEVINS – lacks standing to bring these claims. See County

Motion to Dismiss at POINT V. Given Plaintiff’s lack of standing to bring these

claims, it has failed to establish any likelihood of success on the merits, let alone one

that is sufficient to warrant a PI or TRO.

      Second, Plaintiff argued the state law claims of negligence (third cause of

action) and negligent supervision (fourth cause of action) is likely to succeed. See

dkt. #2 at 6. However, as set forth in the County’s motion to dismiss, because

Plaintiff has failed to strictly comply with conditions precedent to commencing such

claims as required by General Municipal Law §§ 50-e-i-h, and County Law § 52, the

Court lacks subject-matter jurisdiction over them, and therefore, must be dismissed.

See County Motion to Dismiss at POINT I. Given the Court’s lack of subject


                                             5
     Case 6:21-cv-00802-GTS-ATB Document 19 Filed 08/13/21 Page 10 of 14




matter jurisdiction over these claims, Plaintiff has failed to establish any likelihood

of success on the merits, let alone one that is sufficient to warrant a PI or TRO.

      Plaintiff in its motion papers declined to assert any further reasons

establishing a sufficient likelihood of success on the merits. See dkt. #2 at 6. But the

County incorporates by reference the remaining arguments set forth in its motion to

dismiss as further proof that Plaintiff has failed to establish a sufficient likelihood of

success on the merits. See generally County Motion to Dismiss.

      Accordingly, for the foregoing reasons, the Court should deny Plaintiff’s

motions for failure to establish a sufficient likelihood of success on the merits.

                                       POINT II

             PLAINTIFF HAS FAILED TO SHOW A
             SUFFICIENT LIKELIHOOD OF IRREPARABLE
             HARM.

      Plaintiff next argues that it will sustain irreparable harm in the absence of a

TRO or PI. See dkt. #2 at 6-7. Specifically, it argued that dissemination of the

criminal file (including the alleged sex and murder video and photographs at issue)

could “go viral if released.” Id. However, that argument appears to lack support for

several reasons, including:

        - The underlying criminal file, as Plaintiff acknowledges in her complaint,

            has been heavily covered by the media and the surrounding details are

            already widely available, see generally dkt. #1;


                                            6
Case 6:21-cv-00802-GTS-ATB Document 19 Filed 08/13/21 Page 11 of 14




   - Plaintiff’s complaint already sets forth facts stating that an unrelated sex

       video displaying the decedent and another person had been previously

       shared on Discord, see dkt. #1 at ¶ 38;

   - Plaintiff’s complaint already sets forth facts stating that the underlying

       perpetrator, Brandon Clark (the person who created the sex and murder

       videos, and perhaps the photographs), already disseminated these

       materials all over the Internet right after he murdered the decedent on

       January 11, 2019. See dkt. #1 at ¶¶ 4-5, 40-42. Thus, these materials have

       already been available on the Internet for over two and a half years.

   - Plaintiff acknowledges in its complaint that social media platforms such

       as Instagram has, to date, declined to “prevent[] and regulat[e] the spread

       of murder material” and also has refused to cede control of the decedent’s

       page to it. See dkt. #1 at ¶ 52. Thus, a TRO or PI against the County

       would not eliminate all potential sources of information surrounding the

       claimed material.

   -   Despite Plaintiff’s claims that the County disseminated the alleged

       materials to a private person pursuant to FOIL and to other media outlets,

       it has not shown that any of these materials have actually gone “viral” as

       a result of any alleged dissemination by the County See dkt. ##1-2. Thus,

       the very harm it claims has not been borne out by the proof.


                                      7
    Case 6:21-cv-00802-GTS-ATB Document 19 Filed 08/13/21 Page 12 of 14




      Accordingly, for the foregoing reasons, the Court should deny Plaintiff’s

motions for failure to establish irreparable harm.

                                      POINT III

             THE COUNTY TAKES NO POSITION ON
             WHETHER THE BALANCE OF HARDSHIPS TIPS
             IN PLAINTIFF’S FAVOR OR WHETHER IT
             WEIGHS IN THE PUBLIC’S INTEREST.

      Plaintiff argued that the balance of equities weighs in its favor and that it is in

the public’s interest to have a TRO or PI in place. See dkt. #2 at 7-8. Specifically,

Plaintiff appears to argue, in essence, that the County has nothing to gain from

sharing the materials at issue and that it (i.e., the decedent) has everything to lose by

its dissemination. See id.

      On this point, the County takes no position. However, FOIL requires the

County to disclose materials to the public. See Pub. Officers Law §§ 84-90. Thus,

the County’s hardship is balancing compliance with FOIL with Plaintiff’s alleged

interests (which, as set forth in the County’s motion to dismiss, may not even be

entitled to legal protection under Civil Rights Law § 50-b). See County Motion to

Dismiss at POINT VIII (citing Matter of Jones v. Town of Kent, 2015 NY Slip Op

50323(U), ¶ 3, 46 Misc. 3d 1227(A), 1227A, 13 N.Y.S.3d 850, 850 (Putnam Cnty.

Sup. Ct. Mar. 17, 2015)). Further, despite its allegations of other disseminations to

the alleged media outlets, Plaintiff has not yet provided the Court any such proof of

impermissible disseminations (i.e., without consent of the decedent’s family). See

                                           8
    Case 6:21-cv-00802-GTS-ATB Document 19 Filed 08/13/21 Page 13 of 14




generally dkt. 1. Given that this motion is one for TRO or PI, those allegations are

not entitled to a presumption of truth as they would be in a FRCP Rule 12 or 56

motion, and therefore, absent proof, should be disregarded at this stage.

      Additionally, and perhaps most importantly to the Court’s analysis, “when a

court orders injunctive relief, it should ensure that the injunction does not cause harm

to the public interest.” Golden Krust Patties, Inc. v. Bullock, 957 F. Supp. 2d 186,

200 (E.D.N.Y. 2013) (quoting U.S. S.E.C. v. Citigroup Glob. Markets Inc., 673 F.3d

158, 163 n.1 (2d Cir. 2012)). Here, the public is not able to weigh in as it is not a

party to this litigation. Given the public’s interest in governmental documents such

as the underlying criminal file, the Court should at least weigh that interest against

Plaintiff’s claims to the contrary.

      Accordingly, the County defers to the Court’s analysis of the public interest

in foreclosing any dissemination of the materials at issue before issuing a ruling.

                                      POINT IV

             PLAINTIFF HAS OTHER AVAILABLE REMEDIES.

      Plaintiff in its motion claimed it “has no further adequate remedies at law.”

See dkt. #2 at 8. But that’s not accurate. In fact, it would seem that the more

appropriate course of action – and one that may have prevented this issue from ever

arising – would be for Plaintiff to seek an order to seal the records at issue so as to

proactively remove them from FOIL (or non-FOIL) disclosure. Specifically, as set


                                           9
    Case 6:21-cv-00802-GTS-ATB Document 19 Filed 08/13/21 Page 14 of 14




forth in the County’s motion to dismiss, Plaintiff could have filed with the

underlying court a petition, pursuant to 22 NYCRR § 216.1 (or an analogous statute),

to seal these records from disclosure. See County Motion to Dismiss at POINT

VIII. Even now, rather than litigating over the necessity of a TRO or PI, Plaintiff

could seek an order sealing the records at issue so as to prevent their dissemination

to the public.

      Accordingly, for this additional reason, Plaintiff’s motions should be denied.

                                   CONCLUSION

      For the reasons set forth herein, defendants, ONEIDA COUNTY, ONEIDA

COUNTY DISTRICT ATTORNEY’S OFFICE, and SCOTT D. MCNAMARA,

respectfully request that this Court issue an Order, pursuant to FRCP Rule 65,

denying Plaintiff’s motions for a TRO or PI, together with such other appropriate

relief it deems just and proper.


DATED: August 13, 2021                 KENNEY SHELTON LIPTAK NOWAK LLP




                                       ________________________________
                                            David H. Walsh IV, Esq.
                                            Bar Roll No.: 512032




                                         10
